Citation Nr: 1109410	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia of the left knee.

2.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath secondary to asbestos exposure.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970. 
 
These matters come before the Board of Veterans' Appeals (Board) from November 2005 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the claims file has subsequently been transferred to the RO in St. Petersburg, Florida. 

In his April 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In an April 2008 statement, the Veteran, through his representative, submitted written notification indicating that he no longer wished to appear at a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

With respect to the Veteran's claim for a respiratory disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a respiratory disorder, claimed as shortness of breath secondary to asbestos exposure.

The Board notes that it does not appear that the Veteran filed a substantive appeal with respect to his respiratory disorder claim.  Specifically, in his April 2007 substantive appeal, the Veteran indicated that he was only appealing his right knee claim.  However, although the Veteran did not file an appeal following the April 2007 statement of the case, as the RO has taken actions to indicate to the Veteran and his representative that the issue of entitlement to service connection for a respiratory disorder is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND
Initial Rating Claim 

The Board notes that the December 2005 rating decision granted service connection for chondromalacia of the left knee and assigned an initial noncompensable rating.  Thereafter, in October 2006, the Veteran entered a notice of disagreement via his representative as to the propriety of the initially assigned rating.  Specifically, in such document, the Veteran's representative indicated that the Veteran was submitting a notice of disagreement as to the denial of his left knee disability as such had continually gotten worse.  Therefore, the Board finds that the October 2006 communication is a notice of disagreement as to the December 2005 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection Claims

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.




Respiratory Disorder

The Board notes that a March 1967 service treatment record indicated that the Veteran could not breathe from his mouth.  He was diagnosed with laryngitis at that time.  The remaining service treatment records are silent for any complaints of, treatment for, or diagnosis related to his respiratory system.  A September 1970 separation examination noted a normal clinical evaluation of his lungs and chest. 

The Veteran alleges that his respiratory disorder stems from exposure to asbestos while service in the Navy.  The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non- exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

Personnel documents in the file confirm that the Veteran was stationed aboard the USS Sanctuary during the course of his active duty service.  The Veteran indicated in his June 2005 claim that he was exposed to asbestos through the piping in the bunk area of the ship.  The VA finds that he was at least minimally exposed to asbestos during his active duty service.  

A VA examination was completed in October 2005.  At that time, a respiratory disorder was not diagnosed.  However, VA treatment records appear to indicate that the Veteran has subsequently been diagnosed with a chronic respiratory disorder.  For example, a September 2006 VA treatment record reflected in the history section of the treatment record an active problem of "chronic bronchitis" entered in March 29, 2006.  The Board finds however, that this diagnosis and various other references to a history of chronic bronchitis do not clearly reflect a "current" diagnosis as records referencing a respiratory disorder do so in the reported history section of the treatment record.  

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  

Therefore, the Board finds that a VA examination is necessary to clarify whether the Veteran is currently diagnosed with a chronic respiratory disorder.  Moreover, if a respiratory disorder is diagnosed, an etiological opinion should be obtained to determine whether such disorder is related to his in-service asbestos exposure. 




Right Knee Disorder

Although the Veteran initially claimed service connection for a right knee disorder on a direct basis, it appears that he has amended his argument to include a claim for service connection for this disorder on a secondary basis, specifically as secondary to his service-connected chondromalacia of the left knee.  The applicable secondary service connection laws and regulations have not yet been sent to the Veteran.  As such, corrective VCAA notice must be sent.

Moreover, the Board notes that the Veteran was afforded a VA examination in September 2005 to evaluate his right knee.  A December 2005 VA examiner considered his contentions that his right knee was secondary to his service-connected chondromalacia of the left knee. The Board notes that the VA examiner indicated that the Veteran's right knee was not caused or aggravated by his service-connected left knee.  Although his opinion was speculative in nature, it was supported by adequate rationale.  See Jones v. Shinseki , 23 Vet. App. 382, 391 (2010) (when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability to reach a conclusion).

In this regard, the VA examiner's rationale for providing a speculative negative opinion was the fact that the examination of the Veteran's left knee, at time of the December 2005 VA examination, was normal.  However, in his October 2006 notice of disagreement, almost 10 months following the VA examination, the Veteran indicated that his service-connected left knee had continually gotten worse.  Moreover, recent treatment records reflect continued treatment for both knees, including the use of prescription medication.  As such, the Board finds that a more recent VA examination and opinion, which considers his worsening left knee complaints, should be obtained. 




Both Disorders

The Board notes that a February 2007 VA treatment record reflects that a VA social worker assisted the Veteran with his Social Security paperwork.  While it is not clear if the Veteran has since been awarded Social Security Administration (SSA) disability benefits, as his claims are being remanded, such should be clarified and any outstanding records from SSA, to include any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Additionally, the record reflects that the Veteran receives treatment through the Bay Pines, Florida, VA Medical Center and the most recent records are dated in February 2008.  As such, while on remand, treatment records from such facility, dated from February 2008 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an initial compensable rating for left knee chondromalacia must be issued.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a right knee disorder, on a direct basis and as secondary to his service-connected chondromalacia of the left knee.  Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain all identified treatment records from the Bay Pines VA Medical Center dated from February 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination to evaluate the relationship between his respiratory disorder and active duty service.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  All necessary testing should be completed.  The examiner should identify any current respiratory disorder present.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as that any current respiratory disorder had its onset in service or is otherwise causally related to service, to include asbestos exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory disorder and the continuity of symptomatology, as well as the March 1967 service treatment record.  The rationale for any opinion offered should be provided.  

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his right knee disorder.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  All necessary testing should be completed.  The examiner should identify any current right knee disorder present.  

The examiner should state an opinion as to whether it is at least as likely as not that any diagnosed right knee disorder was caused by, or aggravated by, his service-connected left knee disability, or is at least as likely as not that the disorder had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right knee disorder (i.e., a baseline) before the onset of the aggravation as well as the current level of severity.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



